DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daum et al. (2012/0097803) in view of Chadwick et al. (2012/0217351). Regarding claims 1 and 6, Daum discloses a method for locating a railway vehicle, comprising: measuring an acoustic signature (132) of a railway vehicle passing over a railway switch (see para. 5), the railway switch being connected, on one side, to a first section of a first railway track and, on the other side, to a second section of the first railway track and to a second railway track (see para. 56, and fig. 4), the railway switch being configured for switching between a first position, wherein it links rails of the first section and of the second section and a second position, wherein it links rails of the first section and of the second railway track, the second railway track diverging from the first railway track, analyzing the measured acoustic signature, using an electronic processing unit, by identifying, in the measured acoustic signature, vibration patterns representative of .
Daum discloses the method for locating set forth above, but does not disclose the optical fiber sensor. However, Chadwick does discloses using an optical fiber sensor (1, see para.  51). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the sensor disclosed in Chadwick to provide a teaching in view of Daum. The motivation for doing so would have been to analyze the acoustic signals; [claims 2 and 7] see para. 23; [claims 3 and 8] see paras. 16, 17, 45 of Chadwick; [claims 5 and 9] see paras. 16, 17, 45, 48, 57, 69-88.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617